UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K (Mark One) þANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-1373 MODINE MANUFACTURING COMPANY (Exact name of registrant as specified in its charter) WISCONSIN (State or other jurisdiction of incorporation or organization) 39-0482000 (I.R.S. Employer Identification No.) 1500 DeKoven Avenue, Racine, Wisconsin (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (262) 636-1200 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.625 par value New York Stock Exchange Securities Registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNo þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer þ Non-accelerated Filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo þ Approximately 64 percent of the outstanding shares are held by non-affiliates.The aggregate market value of these shares was approximately $604 million based on the market price of $12.97 per share on September 30, 2010, the last day of our most recently completed second fiscal quarter.Shares of common stock held by each executive officer and director and by each person known to beneficially own more than 5 percent of the outstanding common stock have been excluded in that such persons may be deemed to be affiliates.The determination of affiliate status is not necessarily a conclusive determination for other purposes. The number of shares outstanding of the registrant's common stock, $0.625 par value, was 46,553,651 at June 3, 2011. An Exhibit Index appears at pages 95-97 herein. DOCUMENTS INCORPORATED BY REFERENCE Portions of the following documents are incorporated by reference into the parts of this Form 10-K designated to the right of the document listed. Incorporated Document Location in Form 10-K Proxy Statement for the 2011 Annual Meeting of Shareholders Part III of Form 10-K (Items 10, 11, 12, 13, 14) TABLE OF CONTENTS MODINE MANUFACTURING COMPANY - FORM 10-K FOR THE YEAR ENDED MARCH 31, 2011 PART I 1 ITEM 1. BUSINESS. 1 ITEM1A. RISK FACTORS. 9 ITEM 1B. UNRESOLVED STAFF COMMENTS. 13 ITEM 2. PROPERTIES. 13 ITEM 3. LEGAL PROCEEDINGS. 14 ITEM 4. RESERVED. 14 EXECUTIVE OFFICERS OF THE REGISTRANT. 14 PART II 15 ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. 15 ITEM 6. SELECTED FINANCIAL DATA. 17 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 18 ITEM7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 39 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. 44 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. 89 ITEM9A. CONTROLS AND PROCEDURES. 89 ITEM 9B. OTHER INFORMATION. 91 PART III 91 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. 91 ITEM 11. EXECUTIVE COMPENSATION. 91 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. 91 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE. 92 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES. 92 PART IV 92 ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES. 92 SIGNATURES 93 SCHEDULE II ‑ VALUATION AND QUALIFYING ACCOUNTS 94 EXHIBIT INDEX 95 Table of Contents (This page intentionally left blank.) Table of Contents PART I ITEM 1. BUSINESS. Modine Manufacturing Company (Modine or the Company) specializes in thermal management systems and components, bringing heating and cooling technology and solutions to diversified global markets.We are a leading global developer, manufacturer and marketer of heat exchangers and systems for use in on-highway and off-highway original equipment manufacturer (OEM) vehicular applications, and to a wide array of building, industrial, refrigeration and fuel cell markets.Product lines include radiators and radiator cores, vehicular air conditioning, oil coolers, charge air coolers, heat-transfer packages and modules, building heating, ventilating and air conditioning (HVAC) equipment and exhaust gas recirculation (EGR) coolers.Our primary customers across the globe are: - Truck, automobile, bus, and specialty vehicle OEMs; - Agricultural and construction OEMs; - Heating and cooling OEMs; - Construction contractors; - Wholesalers of plumbing and heating equipment; and - Fuel cell manufacturers. We focus our development efforts on solutions that meet the pressing heat transfer needs of OEMs and other customers within the commercial vehicle, construction, agricultural and commercial HVAC industries and, more selectively, within the automotive industry.Our products and systems typically are aimed at solving complex heat transfer challenges requiring effective thermal management.The typical demands are for products and systems that are lighter weight, more compact, more efficient and more durable to meet ever increasing customer standards as they work to ensure compliance with increasingly stringent global emissions, fuel economy and energy efficiency requirements.Our Company’s heritage provides a depth and breadth of expertise in thermal management which combined with our global manufacturing presence, standardized processes, and state-of-the-art technical centers and wind tunnels, enables us to rapidly bring customized solutions to customers at the best value. History Modine was incorporated under the laws of the State of Wisconsin on June 23, 1916 by its founder, Arthur B. Modine.Mr. Modine’s “Spirex” radiators became standard equipment on the famous Ford Motor Company Model T.When he died at the age of 95, A.B. Modine had been granted a total of 120 U.S. patents for heat transfer innovations.The standard of innovation exemplified by A.B. Modine remains the cornerstone of Modine today. Terms; Year References When we use the terms “Modine,” “we,” “us,” the “Company,” or “our” in this report, unless the context requires otherwise, we are referring to Modine Manufacturing Company and its subsidiaries.Our fiscal year ends on March 31.All references to a particular year mean the fiscal year ended March 31 of that year, unless indicated otherwise. Business Strategy and Results Modine focuses on thermal management leadership and highly engineered product and service innovations for diversified, global markets and customers.We are committed to enhancing our presence around the world and serving our customers where they are located.We create value by focusing on customer partnerships and providing innovative solutions for our customers' thermal problems. Modine’s strategy for improved profitability is grounded in diversifying our markets and customer base, differentiating our products and services, technically and commercially, and partnering with customers on global OEM platforms.Modine’s top five customers are in three different markets – automotive, truck and off-highway – and its ten largest customers accounted for approximately 58 percent of the Company’s fiscal 2011 sales, compared to 57 percent in fiscal 2010.In fiscal 2011, 61 percent of total revenues were generated from sales to customers outside of the U.S., 56 percent of which were generated by Modine’s international operations and 5 percent of which were generated by exports from the U.S.In fiscal 2010, 60 percent of total revenues were generated from sales to customers outside of the U.S., with 56 percent generated by Modine’s international operations and 4 percent generated by exports from the U.S. 1 Table of Contents During fiscal 2011, the Company reported revenues from continuing operations of $1.45 billion, a 25 percent increase from $1.16 billion in fiscal 2010.The Company’s end markets are showing strong improvement from the deep recession experienced during 2009 and 2010.This improvement is seen across most of Modine’s end markets, including the commercial vehicle, off-highway and automotive markets.The commercial HVAC markets are showing early signs of modest improvement, as these markets generally trend with commercial construction build rates, which have not yet recovered in 2011 from the recent recession.While the Company’s business volumes improved significantly in fiscal 2011, the volumes remained approximately 10 percent below pre-recessionary annual sales of $1.6 billion.Over the last several years, the Company has implemented a number of cost and operational efficiency measures designed to improve our longer-term competitiveness, including the realignment of our manufacturing facilities, portfolio rationalization, capital allocation and selling, general and administrative (SG&A) cost containment.As volumes begin to recover, the benefits of these actions can be seen in the Company’s gross margin, which improved from 14.8 percent in fiscal 2010 to 16.0 percent in fiscal 2011.In addition, SG&A as a percentage of sales has declined from 13.7 percent in fiscal 2010 to 12.8 percent in fiscal 2011.With these improvements, the Company reported $42.8 million of earnings from operations in fiscal 2011, which significantly exceeds the earnings from operations of $7.0 million reported in fiscal 2010. During the second quarter of fiscal 2011, we entered into a four-year, $145.0 million Amended and Restated Credit Agreement, which amended and restated the Company’s then existing revolving credit facility.On the same date, the Company issued $125.0 million of 6.83 percent Secured Series A Senior Notes maturing on August 12, 2020 (the “2020 Notes”).The proceeds from the 2020 Notes were used to repay our then outstanding senior notes.These actions extended the maturity of our outstanding debt obligations, providing the Company a long-term source of financing at reduced interest rates.The Company recognized a loss of $19.9 million on early extinguishment of the debt and write-off of unamortized costs as a component of interest expense during the fiscal year. The improved sales volumes and lower cost structure of the Company, partially offset by the loss on debt extinguishment, resulted in earnings from continuing operations of $9.2 million, or $0.20 per fully diluted share during fiscal 2011.This represents a significant improvement from the loss from continuing operations of $19.7 million, or $0.50 per fully diluted share reported during fiscal 2010, and also represents the first time the Company has reported earnings since fiscal 2007. As the Company looks forward into fiscal 2012, it anticipates a continued recovery in sales volumes, and expects the trend of improving profitability to continue. Discontinued Operations During fiscal 2009, the Company announced the intended divestiture of its South Korean-based HVAC business and presented it as held for sale and as a discontinued operation in the consolidated financial statements for all periods presented.The South Korean-based HVAC business was sold on December 23, 2009 for net cash proceeds of $10.5 million, resulting in a loss on sale of $0.6 million. Reported net earnings (loss) for fiscal 2011, 2010 and 2009 was $6.2 million, ($28.7) million and ($109.1) million, respectively, or earnings (loss) per fully diluted share of $0.13, ($0.73) and ($3.40), respectively. Revision to Prior Period Financial Statements The Company revised its fiscal 2009 and fiscal 2010 results in this report for errors identified relating to prior periods.See Note 1 of the Notes to Consolidated Financial Statements for further discussion of the revision. Products The Company offers a broad line of products that can be categorized generally as a percentage of net sales as follows: 2 Table of Contents Fiscal 2011 Fiscal 2010 Modules/Packages* 28
